--DETAILED ACTION--
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s response dated July 20, 2022, is acknowledged.
Priority
This application claims foreign priority in the People’s Republic of China application CN 202010158211.3 filed on 03/09/2020. 
Claim Status
Claims 1-10 are pending. Claims 5-7 were amended. Claims 5-7 are examined. Claims 1-4 and 8-10 are withdrawn.
Withdrawn Claim Rejections — 35 USC § 112
Rejections of claims 5-7 are withdrawn because rejections were obviated with claim amendments, except for rejections repeated below. 
Withdrawn Claim Rejections —35 USC § 103
	Rejections of claims 6 and 7 are withdrawn because claim 6 was amended to require a material being mixed in the liquid dressing. Cited references do not teach this limitation.  
Claim Objections 
	Claim 5 is objected to because it recites multiple occurrences of “weigh” (a verb) to expresses amounts. This is improper and grounds of objection may be obviated by replacing “weigh” with “weight”. 
Claim 5 is objected to because “and stirring of sodium chloride 0.9% by weight of the finished product” appears ungrammatical because it is missing a transition between chloride and 0.9. If the applicant intended to require regulating a content of sodium chloride to obtain or maintain a concentration of 0.9% by weight, it is recommended to amend the claim accordingly.
Claim 6 was amended to require wherein a material is mixed in the liquid dressing. The claim is objected to because the method step is written in past tens instead of present participle. Ground of objection may be obviated by amendment the claim to recite “further comprising mixing a material … and the liquid dressing”. 
Claim 6 is objected to because “PH” should be “pH”.
Maintained and New Claim Rejections — 35 USC § 112
Necessitated By Amendment 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites “the chitosan takes a weight ratio of 5%±2% with respect to the external dressing”. The claim is indefinite because the scope of weight ratio is unclear since it is expressed as a percentage. This rejection is maintained because claim amendments did not obviate this ground of rejection. The phrase is further indefinite over chitosan “takes a weight” because it is not clear what is intended by the term. In all the remaining instances that describe concentrations of components the claim recites that a component “has a weight”.  
	Claim 5 in step (iii) recites “the finished product” in line 5. The claim was amended to recite “a finished product” in lines 6-7, and “the finished product” in lines 7-8. This amendment renders the claim indefinite because it is not clear if all three occurrences of the term are referring to the same finished product or different finished products. The examiner believes that the three terms refer to the same element, namely the external dressing. It is recommended to replace all three occurrences of finished product with “the external dressing” for the purpose of consistency because the claim is drawn to a method of making an external dressing which is considered a finished product of the claimed method, and step (ii) refers to “the external dressing” in line 5. 
	Claim 5 was amended to require selectively adding sodium chloride. The claim is indefinite because “selectively” implies that the step occurs in select situations and it is unknown under which circumstances the step is preformed. It is not clear how “selectively” affects the scope of the step.  
	Claim 6 was amended to recite “wherein a material that comprises at least one of hydrogen phosphate and bicarbonate is mixed in the liquid dressing to form the finished product of the external dressing”. This amendment renders the claim indefinite because it conflicts with the limitation of claim 5 which states that stirring the liquid dressing to form a colorless or white translucent gelatinous substance as a finished product. It is not clear which method steps result in the formation of the finished product because claim 5 recites stirring a liquid dressing that forms the finished product, whereas claim 6 recites mixing a material in the liquid dressing to form the finished product. 
	Claim 7 is indefinite because it depends from and contains indefinite limitations of claim 6.
Maintained and New Claim Rejections —35 USC § 103
Necessitated by Amendment
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and
effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Shah (US 2003/0203031 A1 Published October 30, 2003), Deziel (How to Make Sodium Chloride Solutions, Published April 30, 2018, pages 1-5, accessed from Aitgs://scioncing. convinake- sadiuanciloride sohmtion 45 (4459 hon), Jin (The Journal of Infectious Diseases, Published 2005, pages 429-437), Foster (WO 2004/112851 Al Published December 29, 2004), and Lee (Prog Polym Sci. Published January 2012, pages 106-126).	
The claims encompass a method of making an external dressing.
The teachings of Shah are related to hydrogel compositions comprising polystyrene sulfonate, a known immune-modulation drug (Abstract), and a method of making an encapsulation device of different shapes and sizes that allow targeted therapeutic applications (paragraph 0087). The method includes obtaining alginate, preparing a 2% solution of defined quantity in 0.9% NaCl solution, shaking the alginate in the NaCl solution to dissolve the alginate, adjusting the pH to 7.4, and supplying a 2% alginate solution in ready to use vials (paragraphs 0088-0101). The ready-to-use polymer solution is diluted to 1% by using 0.9% NaCl. Isotonic gel in 0.9% NaCl, will lead to mechanically stable hydrogel (paragraph 0102). The solution is ready for encapsulation of polystyrene sulfonate (paragraph 0103). Hydrogel formation of ultrapurified alginate and polystyrene sulfonate form the basic template to improve biocompatibility, hemocompatibility, and immune tolerance. In burns it can serve as dressing material (paragraph 0105). In one embodiment, the encapsulated polystyrene sulfonate is administered in combination with an immune modulating drug (claim 5).
Shah does not teach the step of preparing the isotonic sodium chloride solution.
Deziel teaches a method of making a pure saline solution by combining distilled water with sodium chloride in a flask to make a normal saline solution or 0.9% solution, by swirling the flask until the salt is dissolved (page 2).
Shah and Deziel does not teach urokinase.
Jin teaches urokinase as a serine protease that modulates innate and adaptive immune responses and acts as an endogenous antibiotic (Abstract).
The teachings of Shah and Deziel are related to compositions comprising normal saline and it would have obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have formed a dressing for a burn comprising a hydrogel comprising the steps of combining alginate with normal saline in a concentration of 2% to form a solution, adjusting the pH of the solution to 7.4, diluting the solution with additional normal saline in order to obtain a 1% alginate solution, and combining the resultant with polystyrene sulfonate in order to form a isotonic hydrogel as a dressing for a burn, with a reasonable expectation of success because Shah teaches the same method of making a dressing for a burn. It would have been obvious to added an additional immune modulating drug to the solution, with a reasonable expectation of success because Shah teaches an embodiment where encapsulated polystyrene sulfonate is administered in combination with an immune modulating drug. Shah does not teach how the normal saline was formed. It would have been obvious to have formed the normal saline by combining distilled water with sodium chloride and mixing the two until sodium chloride is completely dissolved, with a reasonable expectation of success because it was known from Deziel that normal saline is formed by combining sufficient amounts of distilled water with sodium chloride and mixing the two under the sodium chloride is dissolved.
Jin and Shah modified with Deziel are related to compositions comprising drugs for modulating an immune response, and it would have been obvious to have combined them because they are in the same field of endeavor. It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have selected urokinase as the additional immune modulating drug, with a reasonable expectation of success because Jin teaches that urokinase is known to modulate innate and adaptive immune responses. One of skill would have been further motivated to utilize urokinase because it was known from Jin that urokinase acts as an endogenous antibiotic, and Shah teaches that adding antibiotics to the composition in order to prevent bacterial contamination and improve shelf life (paragraph 0096). One of skill would had a reasonable expectation of success in administering urokinase to a burn wound, because it was known from Foster that a hydrogel dressing is suitable for delivering enzymes to a wound (Abstract), where enzymes include urokinase (page 5 lines 19-22). It would have been obvious to have further added normal saline in order to maintain the hydrogel isotonic because Shah teaches that hydrogel should be isotonic and describes the formed isotonic hydrogel as mechanically stable. Shah does not teach whether or not the hydrogel is colorless or white translucent. It would have been reasonable to expect the prior art hydrogel to be either colorless or white translucent because it is formed from the same elements as claimed hydrogel. Regarding urokinase concentration range in claims 5 and 7, the prior art does not teach suitable amounts of urokinase in the dressing. It would have been obvious to the skilled artisan to determine amounts of urokinase that are suitable for delivery to the burn being treated. Determining amounts of a drug in a wound dressing is routine in the art and one of skill would have been capable of doing so based on intended use of the dressing, the severity of the burn wound, and the patient population being treated. The purpose of the claimed method is to form an external dressing and the prior art method is a method of making a dressing for a burn, which is an external dressing. Considering that the claimed method and the prior art method are intended to make an external dressing, it would have been reasonable to conclude that the external dressing of the prior art would have contained urokinase in a concentration range that is at least close enough to the claimed range, that one of ordinary skill in the art would have expected them to have the same properties. Considering the breadth to the claimed ranges of urokinase and the lack of evidence of the criticality of the claimed ranges, the claimed range is obvious.
Shah does not state the counter ion on the alginate. It would have been obvious to have utilized sodium alginate in Shah’s method, with a reasonable expectation of success because was known from Lee that commercially available alginates are extracted from brown algae by treatment with sodium hydroxide. Either sodium or calcium chloride are added to the filtrate in order to precipitate the alginate. This alginate is further purified and converted to water soluble sodium alginate powder (page 2 Alginate: general properties).
The claimed concentration range of sodium alginate is obvious because it encompass the prior art concentration of 1% alginate in normal saline. 
Regarding claim 6, it would have been obvious to the skilled artisan to have added the urokinase as a solution in phosphate buffered saline, with a reasonable expectation of success because Foster teaches a method of making a topical hydrogel comprising the enzyme lactate oxidase where the enzyme was diluted in PBS and then combined with the remaining hydrogel components (page 19). Phosphate buffered saline comprises disodium hydrogen phosphate which is a material that comprises hydrogen phosphate. Shah does not teach amounts of components in the hydrogel. It would have been obvious to have relied on Foster for suitable amounts because the purpose of Foster is to form a hydrogel for use as a wound dressing. It would have been obvious to have added 40 mL of the PBS solution comprising dissolved urokinase to 4 mL of 50% sodium alginate in normal saline, with a reasonable expectation of success because Foster teaches combining 40 mL of PBS solution comprising the enzyme with 4 mL of 50% monomer solution and polymerizing the mixture to form a hydrogel. PBS comprises 1.42 g/L of disodium hydrogen phosphate. A 40 mL solution would have contained 0.0568 g of disodium hydrogel phosphate. The volume of the hydrogel would have been about 44 mL, which would have been equivalent to about 44g since the hydrogel is mostly water. The concentration of disodium hydrogen phosphate would have been about 0.13 wt. %, obtained by 0.0568/44*100. The claimed concentration range of not greater than 0.3 % of a total weight of the dressing is obvious because it encompasses the prior art concentration of 0.13 wt. %. It would have been reasonable to expect the pH of the dressing to be about 7.4 because PBS has a pH of about 7.4 and Shah requires the hydrogel to be about 7.4.
Combining prior art elements according to known methods to obtain predictable results supports obviousness and the selection of a known material suitable for its intended purpose supports obviousness. The application was reviewed and there is no evidence that the claimed method produces unexpected results nor that any of the claimed parameters are critical.
Examiner’s Response to Applicant’s Arguments 
	In the remarks dated July 20, 2022, the applicant traversed the rejections. 
Applicant’s arguments were fully considered but are not persuasive.  
In response to applicant's argument that the prior art does not teach that urokinase is a wound healing enhancing agent, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Urokinase is present in the prior art hydrogel and it is irrelevant that the prior art does not use the same terminology as the claim to describe urokinase. Urokinase is urokinase regardless of its intended use and its intended effects.   
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALMA PIPIC whose telephone number is (571)270-7459. The examiner can normally be reached on 8-5 M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Alma Pipic/ 
Primary Examiner, Art Unit 1617